        Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


IRINEO GARCIA,

                        Plaintiff,

vs.                                             Case No. 19-3108-SAC

DAN SCHNURR, et. al.,

                        Defendants.


                                 O R D E R

      This case is before the court to consider plaintiff’s filings

in response to the court’s order to show cause (Doc. No. 22) issued

on June 14, 2021.     Plaintiff has filed a motion to supplement his

amended complaint (Doc. No. 25), a response to the show cause order

(Doc. No. 26), and a motion to appoint counsel (Doc. No. 27).             The

court    shall   incorporate      by   reference     the   description     of

plaintiff’s claims in the show cause order to supply a background

for discussion.

I. Motion to supplement (Doc. No. 25)

      The court shall treat plaintiff’s motion to supplement as a

motion to amend the amended complaint.1 The motion shall be granted

and the factual allegations enumerated in plaintiff’s motion shall

be added to the amended complaint.            Plaintiff is cautioned to



1 The factual allegations contained in the motion do not fit the criteria for
a supplemental pleading set forth in Fed.R.Civ.P. 15(d) because the events
they reference did not occur after the date of the amended complaint.

                                       1
         Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 2 of 8




follow the terms of Local Rule 15.1 when filing a motion to amend

the complaint in the future.

II. Response to show cause order (Doc. No. 26)

        A. Count One

        Count One of the amended complaint alleges a Fourteenth

Amendment violation.           In the show cause order, the court stated

that plaintiff’s allegations did not describe a substantive or

procedural      due     process    violation,        or    an     equal        protection

violation.

        In   response,    plaintiff      contends         that     he    has     alleged

conscience-shocking behavior that describes a substantive due

process claim.        “Substantive due process prohibits ‘only the most

egregious      official    conduct.’”          Koessel       v.    Sublette       County

Sheriff’s      Dept.,    717   F.3d    736,    750   (10th       Cir.    2013)(quoting

Seegmiller v. LaVerkin City, 528 F.3d 762, 767 (10th Cir. 2008)).

“Even most intentionally inflicted injuries caused by misuse of

government authority will not meet this standard.”                       Id.

        The court shall dismiss plaintiff’s substantive due process

claim    for   two    reasons.        First,   the    court       does    not    believe

plaintiff’s      allegations      rise    to    the       “egregious”          level   of

misconduct that warrants such a claim.               Second, plaintiff does not

distinguish his misconduct allegations from those supporting his

Eighth Amendment claims.           “[A] substantive due process claim is

unavailable when the plaintiff could bring the same claim under an

                                          2
         Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 3 of 8




‘explicit textual source of constitutional protection.’”                 Bundy v.

Stommel, 168 Fed.Appx. 870, 874 (10th Cir. 2006)(quoting Graham v.

Connor, 490 U.S. 386, 395 (1989)); see also Huff v. Reeves, 996

F.3d 1082, 1091-92 (10th Cir. 2021)(dismissing substantive due

process claims involving a plaintiff shot multiple times by police

as   better    analyzed    as    excessive    force     claims   under    Fourth

Amendment); Dubbs v. Head Start, Inc., 336 F.3d 1194, 1203 (10th

Cir. 2003)(dismissing substantive due process claims that are more

precisely addressed under the Fourth Amendment).

        Plaintiff has added facts to the amended complaint in his

motion to amend or supplement (Doc. No. 25) which require a

different analysis of plaintiff’s equal protection claim than the

court employed in the show cause order at Doc. No. 22.                Plaintiff

has added allegations that he was treated less favorably than a

white inmate with a similar disability (an amputated lower left

leg).    Plaintiff asserts that he is Hispanic and that there was no

penological reason to support his treatment by prison authorities.

The court finds that this is sufficient to state a plausible equal

protection claim.      See Taylor v. Sebelius, 350 F.Supp.2d 888, 899

(D.Kan. 2004)(citing case law holding that differential treatment

of similarly situated persons without rational basis to explain

difference in treatment is critical to an equal protection claim).

        Plaintiff   alleges     Count   One   against    defendants      Schnurr,

Kroeker and Sheridan.         While it may be a close call, the court

                                        3
         Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 4 of 8




finds that plaintiff’s allegations support a plausible claim that

these defendants personally participated in causing the alleged

equal protection violation.

        B. Count Two

        Plaintiff asserts a violation of the Eighth Amendment in Count

Two.     For the reasons explained in the show cause order (Doc. No.

22, pp. 7-11), the court maintains that plaintiff has not stated

a plausible Eighth Amendment claim.             The court acknowledges that

there is case law supporting an Eighth Amendment claim where

disabled inmates fell and were injured in a non-handicap shower.

E.g.,     Palmer    v.    Watterson,     2021     WL    640637    *4   (W.D.Pa.

1/29/2021)(citing other cases).          The court finds that this case is

distinguishable because, although plaintiff contends that the

accommodations were insufficient, accommodations were in place to

assist him with a shower.           He was using a shower seat (which

plaintiff claims was slippery when wet) and the shower had a

railing for support.       Under these alleged facts and given the case

law    cited   in   the   show   cause   order,   the   court    believes   that

plaintiff has not stated facts describing deliberate indifference

to a serious risk of harm by any named defendant.2


2The court cited Reynolds v. Powell, 370 F.3d 1028, 1031-32 (10th Cir. 2004)
and: Coleman v. Sweetin, 745 F.3d 756, 764-65 (5th Cir. 2014)(allegation of
multiple falls in prison shower by inmate using crutches does not avoid general
rule that prison slip and fall incidents are not constitutional violations);
Pyles v. Fahim, 771 F.3d 403, 410-11 (7th Cir. 2014)(wet stairs used to access
showers, of which there had been complaints, did not constitute a hazardous
condition of confinement); Flandro v. Salt Lake County Jail, 53 Fed.Appx. 499
(10th Cir. 2002)(slip and fall on soapy shower floor did not state an Eighth

                                         4
        Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 5 of 8




      The court further acknowledges the case law plaintiff has

cited   to   claim    that   the   Eighth      Amendment     was   violated   when

defendants gave him Tylenol 3 for pain after knee surgery instead

of prescribed pain medication.3           The court finds these cases to be

distinguishable.4       Based upon the case authority the court cited

in the show cause order (Doc. No. 22, pp. 10-11), the court finds

that plaintiff’s medical allegations do not state a plausible

Eighth Amendment claim.

      C. Count Three

      Count Three of the amended complaint alleges a violation of

Title II of the ADA.         The court believes plaintiff has stated a

plausible claim in Count Three.           Plaintiff states in his response

to the show cause order that he is suing defendants Schnurr,

Kroeker, Sheridan and Gorges in their official capacities in his

ADA claim.    Suing a state official in his or her official capacity

is the same as suing the State.                  Muscogee (Creek) Nation v.

Oklahoma     Tax     Commission,    611       F.3d   1222,    1227    (10th   Cir.

2010)(citing Will v. Mich. Dept. of State Police, 491 U.S. 58, 71

(1989)). Therefore, to avoid duplication from suing multiple state

officials in their official capacities, the court shall treat Count



Amendment claim, despite serious injury); and Wright v. Eichinger, 2019 WL
6612247 (D. Kan. 12/5/2019)(slip and fall where inmate had repeatedly requested
that rubber mats be returned to the shower).
3 Plaintiff does not name the prescribed pain medication.
4 Jones v. Simek, 193 F.3d 485, 492 (7th Cir. 1999) concerns a denial of any

pain medication when pain medication had been prescribed. The other cases
cited by plaintiff do not involve pain medication disputes.

                                          5
         Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 6 of 8




Three as being brought against defendant Schnurr alone in his

official capacity.

        D. Count Four

        Count   Four       of     the     amended         complaint            asserts       illegal

retaliation by four defendants.5                    In the court’s show cause order,

the     court   found       that       plaintiff         did    not    state         a    plausible

retaliation     claim       against       those      defendants        because            the   facts

alleged in the complaint failed to show that actions taken against

plaintiff were motivated by plaintiff’s filing of a grievance or

other protected conduct. Plaintiff’s response to the show cause

order    asserts      that       plaintiff      was       told    by       a    prison       officer

apparently months after plaintiff filed his grievance against

Kroeker, that defendant Kroeker was in charge of East Unit moves

and that the unit teams did not want plaintiff to go back to “East

Unit,” although a move to East Unit would alleviate plaintiff’s

issues with ADA accommodations.                 This allegation is not sufficient

to show that plaintiff was retaliated against because he filed a

grievance.       The denial of a move back to East Unit was not

temporally proximate to the grievance against Kroeker and the

opposition      of    the       unit    teams       is    not    linked         to       plaintiff’s

grievance.6          See   Sherratt       v.    Utah      Dept.       of       Corrections,      545


5 Those defendants are: Kroeker, Sheridan, Gorges and Richards.
6 Plaintiff may also be arguing that he was denied the move back to East Unit
because he filed this lawsuit. His allegations, however, do not show that the
denial of the move was temporally proximate to the lawsuit, that the persons
who denied the move were aware of the lawsuit, or that they denied the move

                                                6
       Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 7 of 8




Fed.Appx.      744,    748   (10th   Cir.   2013)(dismissing     conclusory

retaliation claim on similar grounds).

III. Motion for appointment of counsel (Doc. No. 27)

     Plaintiff has filed a motion for appointment of counsel.              In

deciding whether to appoint counsel, the district court should

consider “the merits of the prisoner’s claims, the nature and

complexity of the factual and legal issues, and the prisoner’s

ability to investigate the facts and present his claims.”            Hill v.

SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

“It is not enough ‘that having counsel appointed would have

assisted [the prisoner] in presenting his strongest possible case,

[as] the same could be said in any case.’”          Steffey v. Orman, 461

F.3d 1218, 1223 (10th Cir. 2006)(quoting Rucks v. Boergermann, 57

F.3d 978, 979 (10th Cir. 1995)).

     The role of the undersigned judge in this matter is to screen

this case to determine whether summons should issue to a defendant.

At the screening stage, the court does not believe appointment of

counsel   is   required,     although   plaintiff   has   undoubtedly    been

somewhat hampered in his efforts because he is a prison inmate.

The court finds that plaintiff has been able to present his legal

and factual claims cogently and intelligently for the court’s

consideration.        Therefore, the motion for appointment of counsel



because of the lawsuit. Therefore, plaintiff does not plausibly allege that he
was retaliated against by defendants for filing this lawsuit.

                                        7
         Case 5:19-cv-03108-SAC Document 28 Filed 08/25/21 Page 8 of 8




is denied without prejudice to plaintiff raising his request for

appointed counsel after the screening stage of this case has been

completed.

IV. Conclusion

        In conclusion, the motion to supplement (Doc. No. 25), treated

as a motion to amend, shall be granted.             The facts labelled as

#101-111 shall be considered part of the amended complaint at Doc.

No. 21.     Plaintiff’s motion for appointment of counsel (Doc. No.

27) shall be denied without prejudice.         Finally, the court directs

that Counts Two and Four of the amended complaint be dismissed,

that all defendants be dismissed except defendant Schnurr in his

official capacity and defendants Schnurr, Kroeker and Sheridan in

their    individual    capacities,    and   that   this   case   proceed   on

plaintiff’s equal protection claim in Count One against defendant

Schnurr, Kroeker and Sheridan as individuals and plaintiff’s ADA

claim in Count Three against defendant Schnurr in his official

capacity.      The Clerk of the Court shall prepare and issue for

service pursuant to Fed.R.Civ.P. 4(c) summons and a copy of the

amended complaint for delivery to defendants Schnurr, Kroeker and

Sheridan.

        IT IS SO ORDERED.

        Dated this 25th day of August 2021, at Topeka, Kansas.


                        s/Sam A. Crow__________________________
                        U.S. District Senior Judge

                                      8
